Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-7 and 23 have been amended. Claims 12-21 have been canceled. Claims 25-33 have been newly added. Claims 1-8 and 23-33 have been examined.

2.	Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 1, 5, 23 and 28, the phrases “at least one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
6.	Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh et al. (U.S. Patent Application Publication 2016/0068264; hereafter “Ganesh”).
For claim 32, Ganesh teaches an unmanned vehicle, comprising:
a memory; and a processor coupled to the memory wherein the processor is configured to perform a delivery method comprising (note paragraphs [0173]-[0174], memory storing software module executed by processor):
transmitting a current state to a delivery device (note paragraphs [0050], [0106] and [0133], drone transmits location information, social media threats and delivery progress, i.e. current state, to server, i.e. delivery device);
receiving a verification code input by a user and transmitted from the unmanned vehicle (note paragraphs [0055]-[0057], [0084]-[0085] and [0137], drone receives purchase code from user);
transmitting the verification code to the delivery device (note paragraphs [0055]-[0057], [0084]-[0085] and [0137], drone forwards the purchase code to server), so that the delivery device performs verification to the verification code in response to the unmanned vehicle being in a normal working state (note paragraphs [0057], [0085] and [0138], server authenticates purchase code in response to drone arriving at delivery location and user requests the drone to land, i.e. normal working state);
receiving an unpacking instruction transmitting from the delivery device in response to successful verification (note paragraphs [0085], [0089] and [0139], in response to authenticating the purchase code server instructs the drone to land and release the package).


Claim Rejections - 35 USC § 103
7.	Claims 1-2, 8, 23-25, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, and further in view of Yu et al. (U.S. Patent Application Publication 2015/0006005; hereafter “Yu”).
For claims 1 and 23-24, Ganesh teaches a delivery device and non-transitory computer readable storage medium, comprising:
a memory; and a processor coupled to the memory wherein the processor is configured to execute instructions for performing a delivery method comprising (note paragraphs [0173]-[0174], memory storing software module executed by processor):
monitoring a state of an unmanned vehicle (note paragraphs [0050], [0106] and [0133], server monitors state of drone through locations of access points connected to, social media threats and delivery progress);
receiving a verification code, which is input into the unmanned vehicle by a user and transmitted from the unmanned vehicle (note paragraphs [0055]-[0057], [0084]-[0085] and [0137], drone receives purchase code from user device forwards the purchase code to server);
performing a verification to the verification code in response to the unmanned vehicle being in the normal working state (note paragraphs [0057], [0085] and [0138], server authenticates purchase code in response to drone arriving at delivery location and user requests the drone to land, i.e. normal working state);
transmitting an unpacking instruction to the unmanned vehicle in response to successful verification (note paragraphs [0085], [0089] and [0139], in response to authenticating the purchase code server instructs the drone to land and release the package).

Ganesh differs from the claimed invention in that they fail to teach:
states of the unmanned vehicle including a normal working state and an abnormal working state, the normal working state being a working state other than the abnormal working state, and the abnormal working state including at least one of a duration when the unmanned vehicle is disconnected from a server exceeding a preset duration, the unmanned vehicle being manually controlled, the unmanned vehicle malfunctioning, the unmanned vehicle being under maintenance, and the unmanned vehicle being charged

Yu teaches:
states of the unmanned vehicle including a normal working state and an abnormal working state, the normal working state being a working state other than the abnormal working state, and the abnormal working state including at least one of a duration when the unmanned vehicle is disconnected from a server exceeding a preset duration, the unmanned vehicle being manually controlled, the unmanned vehicle malfunctioning (note paragraph [0055], abnormal working state includes unmanned vehicle technical problems, i.e. vehicle malfunctioning), the unmanned vehicle being under maintenance, and the unmanned vehicle being charged;
performing a verification to the verification code in response to the unmanned vehicle being in the normal working state (note paragraphs [0054]-[0055], vehicle travels to base facility or pulls over during abnormal working state; thus, vehicle arriving at delivery location means the vehicle is in the normal working state; note paragraphs [0141]-[0142] and [0178], access code verification is performed when vehicle arrives at delivery location; therefore, verification of access code is in response to “vehicle being in the normal working state”);

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the drone state monitoring for package delivery of Ganesh and the abnormal working state of the unmanned vehicle including device malfunctioning of Yu. It would have been obvious to combine Ganesh and Yu because combining prior art elements according to known methods would yield the predictable results of transmitting device state information to a server for monitoring (Ganesh) where state information includes technical problems that indicate device is malfunctioning and needs to park or return to base for servicing (Yu).


For claims 2 and 25, the combination of Ganesh and Yu teaches claims 1 and 23, wherein the verification code is input by the user via a verification code input interface on the unmanned vehicle (note paragraphs [0055]-[0057] of Ganesh, drone receives purchase code from user device through communication interface).


For claims 8, 31 and 33, the combination of Ganesh and Yu teaches claims reporting a current position to the delivery device (note paragraphs [0050] and [0133] of Ganesh, drone transmits location information, to server), so that the delivery device transmits a pre-generated order verification code to a user corresponding to an order to be delivered by the unmanned vehicle in response to a distance between the unmanned vehicle and a destination corresponding to the order to be delivered by the unmanned vehicle meeting a preset condition (note paragraph [0141] of Yu, system provides access code for package delivery when delivery vehicle has arrived at the destination)

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the purchase code encryption for package delivery of Ganesh and the access code for package delivery sent to the user when the delivery vehicle arrives of Yu. It would have been obvious to combine Ganesh and Yu because a simple substitution of one known element (access code provided when vehicle arrives of Yu) for another (verification code provided when the user makes the purchase of Ganesh) would yield the predictable results of a user making a purchase and then receiving the package delivery verification code when the vehicle arrives as the purchaser’s location.


8.	Claims 3-5 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesh and Yu as applied to claims 1 and 23 above, and further in view of Sibert (U.S. Patent Application Publication 2005/0060560).
For claims 3 and 26, the combination of Ganesh and Yu teaches claims 1 and 23, wherein the verification comprises: a first check for determining whether or not the verification code input by the user is consistent with a pre-generated order verification code (note paragraph [0138] of Ganesh, purchase code input by user is checked by determining if it is consistent with original value), the pre-generated order verification code being generated by encrypting intermediate data for a preset number of times (note paragraphs [0112] and [0138] of Ganesh, purchase code is encrypted once, i.e. a preset number of times);

The combination of Ganesh and Yu differs from the claimed invention in that they fail to teach:
a second check for determining whether a result of decrypting the verification code input by the user for the preset number of times is consistent with intermediate data.

Sibert teaches:
a second check for determining whether a result of decrypting the verification code input by the user for the preset number of times is consistent with intermediate data (note paragraph [0063], check is performed to validate the integrity of decrypted data, i.e. is consistent with original data).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh and Yu and the decryption process that includes an integrity check of decrypted data of Sibert to form a combination that encrypts a purchase order for use in package delivery verification (Ganesh) where the decryption algorithm produces both a decrypted value for comparison with the stored purchase order but also an integrity validation check value to verify the encrypted data was not tampered with (Sibert). One of ordinary skill would have been motivated to combine Ganesh, Yu and Sibert because using the encryption and decryption algorithm of Sibert would protect both secrecy and the integrity of the purchase code used for package delivery verification of Ganesh (note paragraphs [0011]-[0012] of Sibert).


For claims 4 and 27, the combination of Ganesh, Yu and Sibert teaches claims 3 and 26, wherein the intermediate data comprises a primitive code (note paragraph [0027] and [0112] of Ganesh, purchase code, i.e. primitive code, is encrypted), encrypted data is obtained by symmetrically encrypting the primitive code (note paragraph [0059] of Sibert, encryption algorithms are symmetric, e.g. AES, DES, Feistel); and
the second check comprises:
performing substitutive decryption on the verification code input by the user to obtain first decrypted data (note paragraph [0062] of Sibert, decryption function is performed on input text);
symmetrically decrypting the first decrypted data to obtain second decrypted data in the case where the first decrypted data is consistent with the encrypted data (note paragraph [0062] of Sibert, output block is combined with previous cipher block text using XOR, i.e. symmetric decryption, to obtain output plaintext); and
determining that the verification code input by the user passes the second check in the case where the second decrypted data is consistent with the primitive code (note paragraph [0063] of Sibert, check is performed to validate the integrity of decrypted data, i.e. primitive code in combination with Ganesh).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh and Yu and the decryption process that includes an integrity check of decrypted data of Sibert to form a combination that encrypts a purchase order for use in package delivery verification (Ganesh) where the decryption algorithm produces both a decrypted value for comparison with the stored purchase order but also an integrity validation check value to verify the encrypted data was not tampered with (Sibert). One of ordinary skill would have been motivated to combine Ganesh, Yu and Sibert because using the encryption and decryption algorithm of Sibert would protect both secrecy and the integrity of the purchase code used for package delivery verification of Ganesh (note paragraphs [0011]-[0012] of Sibert).


For claims 5 and 28,  the combination of Ganesh, Yu and Sibert teaches claims 3 and 26, wherein the order verification code is generated by:
selecting a preset number of characters to generate a primitive code, the characters including one or more of letters, numbers, and graphic symbols (note paragraph [0027] and [0112] of Ganesh, purchase code, i.e. primitive code, may be number or alpha numeric code value);
generating encrypted data according to a result of symmetrically encrypting the primitive code (note paragraph [0062] of Sibert, input text is input for encryption function, i.e. symmetric encryption, note since symmetric encryption is used, encryption and decryption method shown in Fig. 7 and paragraph [0062] are the same); and
performing substitutive encryption on the encrypted data to generate the pre-generated order verification code corresponding to an order to be delivered by the unmanned vehicle (note paragraph [0062] of Sibert, output block is combined with previous input block text using XOR, i.e. substitutive encryption, to obtain output cyphertext).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh and Yu and the decryption process that includes an integrity check of decrypted data of Sibert to form a combination that encrypts a purchase order for use in package delivery verification (Ganesh) where the decryption algorithm produces both a decrypted value for comparison with the stored purchase order but also an integrity validation check value to verify the encrypted data was not tampered with (Sibert). One of ordinary skill would have been motivated to combine Ganesh, Yu and Sibert because using the encryption and decryption algorithm of Sibert would protect both secrecy and the integrity of the purchase code used for package delivery verification of Ganesh (note paragraphs [0011]-[0012] of Sibert).



9.	Claims  6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesh, Yu and Sibert as applied to claims 5 and 28 above, and further in view of Fujisawa et al. (U.S. Patent Application Publication 2004/0250068; hereafter “Fujisawa”).
For claims 6 and 29, the combination of Ganesh, Yu and Sibert differs from the claimed invention in that they fail to teach:
wherein the pre-generated order verification code is re-generated for the order to be delivered by the unmanned vehicle in the case where the pre-generated order verification code is the same with another order verification code of the unmanned vehicle.

Fujisawa teaches:
wherein the pre-generated order verification code is re-generated for the order to be delivered by the unmanned vehicle in the case where the pre-generated order verification code is the same with another order verification code of the unmanned vehicle (note paragraph [0037], server checks if the generated verification code is one generated in the past; if yes, a verification code is generated again).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh, Yu and Sibert and the regeneration of verification codes if the code has already been generated of Fujisawa. One of ordinary skill would have been motivated to combine Ganesh, Yu, Sibert  and Fujisawa because regenerating new verification codes instead of using ones that have already been used in the past would prevent the risk of a person illegally using a verification code (note paragraph [0037] of Fujisawa).


10.	Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesh, Yu and Sibert as applied to claims 5 and 28 above, and further in view of Kennedy, JR. (U.S. Patent Application Publication 2018/0146369; hereafter “Kennedy”).
For claims 7 and 30, the combination of Ganesh, Yu and Sibert teaches claims 5 and 28, further comprising: storing a corresponding relation among unmanned vehicle information, order information, the primitive code, the encrypted data, and the pre-generated order verification code (note paragraphs [0076] and [0138] of Ganesh, purchase and delivery information stored with purchase code; note paragraph [0063] of Sibert, encryption of data produces ciphertext output and validation output),

The combination of Ganesh, Yu and Sibert differs from the claimed invention in that they fail to teach:
 wherein deleting the corresponding relation is deleted in the case where a storage duration of the corresponding relation exceeds a preset duration.

Kennedy teaches:
wherein deleting the corresponding relation is deleted in the case where a storage duration of the corresponding relation exceeds a preset duration (note paragraph [0041], after a time-out period, the system deletes the request and validation key from memory).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh, Yu and Sibert and the deletion of verification codes if the code is note used before a time-out period of Kennedy. One of ordinary skill would have been motivated to combine Ganesh, Yu, Sibert and Kennedy because deleting old unused verification codes would prevent the risk of an unauthorized user obtaining an old verification code and using it (note paragraph [0041] of Kennedy).


Response to Arguments
11.	For claims 1 and 23, Applicant argues Ganesh fails to teach the amended limitation “the normal working state is one other than an abnormal state including at least one of a duration when the unmanned vehicle is disconnected from a server exceeding a preset duration, the unmanned vehicle being manually controlled, the unmanned vehicle malfunctioning, the unmanned vehicle being under maintenance, and the unmanned vehicle being charged” (note Remarks, pages 9-10).
As noted above, Yu has been relied upon to teach an “abnormal state” including “the unmanned vehicle malfunctioning”.
The combination of Ganesh and Yu teaches the amended claims 1 and 23.


Applicant further argues, “New claims 32 and 33 are patentable at least for reciting” (note Remarks, page 10).
Applicant’s Remarks do not include the end of the sentence stating what claims 32 and 33 recite that make them patentable. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 32 has similar claim limitations to claim 1 before claim 1 was amended. In regards to claim 1, Applicant asserted “the arriving of the drone does not correspond to a normal working state” (note Remarks, page 10).
Examiner disagrees. Ganesh discloses the monitoring of drone location, i.e. “state of an unmanned vehicle” (note paragraphs [0050], [0106] and [0133]). If the drone goes off course, it risks becoming lost and “causing potential delivery delays, package/drone theft, and/or tampering” (note paragraph [0101]). The device going off course would be an “abnormal state”. The inverse of this would be the drone being on course and arriving at its destination, i.e. a normal working state. Applicant amended claim 1 to further define “normal working state” being a state “other than the abnormal working state” and then defines types of an “abnormal working state”. As noted above, Yu has been relied upon to teach the defined “abnormal working state” of claim 1.
Claim 32 uses the broader limitation of “normal working state”. Therefore, Ganesh teaches the new claim 32 as claimed.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438